                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

 Derell Dewitt Wiggins,                      )        C/A No.: 1:18-1448-TMC-SVH
                                             )
                      Plaintiff,             )
        vs.                                  )                    ORDER
                                             )
 Brian Wallace; Mark Richardson;             )
 Richard Neil; and Briana Murphy,            )
                                             )
                      Defendants.            )
                                             )

       Plaintiff Derell Dewitt Wiggins (“Plaintiff”), proceeding pro se and in forma

pauperis, has alleged Richard Neil used excessive force against him in violation of

Plaintiff’s constitutional rights. In an order filed in this case on August 22, 2018, service

of process upon Defendants was authorized. On October 3, 2018, the summons for

Richard Neil was returned unexecuted. [ECF No. 42]. In the “Remarks” section of the

USM-285, the Marshals Service indicated “Unable to locate; no longer employed by

Marion County Detention Center. Records query returned too many records to narrow

down the correct ‘Richard Neil’ without more biographical information.” Id.

       Plaintiff was previously warned: “Plaintiff must provide, and is responsible for,

information sufficient to identify defendants on the Forms USM-285. The United States

Marshal cannot serve an inadequately identified defendant, and un-served defendants

may be dismissed as parties to this case.” [Entry 33] While Plaintiff may be entitled to

discovery to determine Neil’s last known address, such discovery may pose a security

risk. Therefore, the court directs defense counsel to advise by December 17, 2018, via a
brief filing on the docket, whether she or other counsel is authorized to accept service on

behalf of Richard Neil or the last known address where he may be served.

      IT IS SO ORDERED.




December 7, 2018                                 Shiva V. Hodges
Columbia, South Carolina                         United States Magistrate Judge




                                            2
